DETAILED ACTION
This office action is in response to the amendments to the claims filed on 14 July 2022.  Claims 1 – 11 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The previously made 112 rejections are hereby withdrawn in view of suitable amendments to the claims submitted with applicant’s response.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prestele (German Patent DE 3322843 A1).

In Re Claim 1, Prestele discloses a peristaltic pump system (paragraph [0004]) comprising: a peristaltic pump having a roller assembly (1a, 1b) and a roller assembly housing, the roller assembly being disposed within the roller assembly housing (a pump must have a housing to which the drive for rotating the rollers disclosed in paragraph [0015] is mounted), the peristaltic pump defining a tubing maximum diameter of and configured for use with conventional tubing (Figure 1 shows the conventional tubing, the tubing maximum diameter is the diameter of conventional tube 2 in Figure 1 when it is not occluded) having a conventional tubing wall thickness less than half of the tubing maximum diameter (the tubing thickness is clearly less than the maximum radius which is the radius of the outer surface of the tube), the conventional tubing being singular tubing made of one homogeneous material (as shown in Figure 1); and elastomeric peristaltic pump tubing (Figures 2 and 3) including mainline tubing (5) and outer sleeve tubing (6), the outer sleeve tubing being (6) co-axially disposed about the mainline tubing (5)(as depicted in Figure 2), the mainline tubing (5) and the outer sleeve tubing (6) extending into, through, and out of the peristaltic pump (in a peristaltic pump, the inlet section of the tubing must extend into the pump and the outlet section of the tubing must extend out of the pump) and engaged with the roller assembly (1a, 1b)(as shown in Figure 3), the mainline tubing (5) having a mainline wall thickness (every tube must have a wall thickness), the outer sleeve tubing (6) having a sleeve wall thickness (every tube must have a wall thickness), the mainline wall thickness and the sleeve wall thickness together being substantially the same as the conventional tubing wall thickness (this is evident when the tubing 2 in Figure 1 is compared with tubing 2 in Figure 3), the outer sleeve tubing (6) having a constant outer diameter (the depicted form in Figure 2 is circular, therefore 6 has a constant diameter).

In Re Claims 3 and 4, the thickness of the mainline tubing (5) wall and outer sleeve tubing (6) wall is uniform around the circumference as shown in Figure 2, therefore the wall thickness for both tubes of Prestele is constant.

In Re Claim 6, Prestele discloses that the mainline tubing (5) is made of PVC (paragraph [0020]).

In Re Claim 11, Prestele as applied to Claim 1 discloses the claimed peristaltic pump tubing.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Prestele (German Patent DE 3322843 A1) in view of Wolf (German Patent DE 2917410 A1).

In Re Claim 2, Prestele discloses all the limitations of Claim 1, but it does not disclose that the mainline tubing has an outer diameter that is less than the inner diameter of the outer sleeve tubing.
However, Wolf discloses a mainline tubing (“liner hose”) that has an outer diameter that is less than the inner diameter of the outer sleeve tubing (“jacket hose”)(paragraph [0010]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the mainline tubing outer diameter such that it is less than the outer sleeve tubing inner diameter as taught by Wolf for the purpose of making it easier to replace the mainline tubing in applications for conveying coarse materials (paragraphs [0003], [0008], [0011] of Wolf). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Prestele (German Patent DE 3322843 A1) in view of Sunden (US Patent 5,468,129 A).
In Re Claim 5, Prestele discloses all the limitations of Claim 1, but it does not disclose that the outer sleeve tubing has a length that is less than a length of the mainline tubing.
However, Sunden further discloses that the outer sleeve tubing (18) has a length less than a length of the mainline tubing (12)(Column 6, Lines 9 — 10; Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the outer sleeve tubing of Prestele such that it has a length that is less than a length of the mainline tubing as taught by Sunden because it is a matter of choosing (with a reasonable expectation of success – MPEP 2141, Section III, Rationale E) from a finite number (three) of predictable options for the relative length of the tubings: 1) smaller 2) larger 3) equal, all of which are disclosed by Sunden in Column 6, Lines 9 — 13.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Prestele (German Patent DE 3322843 A1) in view of AAPA (Applicant’s Admitted Prior Art)
In Re Claim 7, Prestele does not disclose that the outer sleeve tubing is formed of Silicon material.
However, AAPA (paragraph [0006]) discloses that Silicon is a material that is known to be suitable for peristaltic pump tubing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to make the outer sleeve tubing of Prestele of Silicon material as taught by AAPA because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).


Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada (US Patent 4,969,808 A) in view of Prestele (German Patent DE 3322843 A1).

In Re Claim 8, Tsukada discloses a method of use of a peristaltic pump system (MPEP 2112.02-I states that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device), the method comprising:
a) providing a peristaltic pump (1, Figure 1) having a roller assembly (13, 14, 15) and a roller assembly housing (11), the roller assembly (13, 14, 15) being disposed within the roller assembly housing (as shown in Figure 1), the peristaltic pump (1) defining a tubing maximum diameter (for the depicted tube 16) and configured for use with conventional tubing (since it a singular tube) having a conventional tubing wall thickness less than half of the tubing maximum diameter (the tubing thickness is clearly less than the maximum radius which is the radius of the outer surface of the tube), the conventional tubing being singular tubing made of one homogeneous material (there is only one tube depicted); and 
d) feeding the tubing (16) into, through, and out of the peristaltic pump (1) with the tubing (16) engaged with the roller assembly (13, 14, 15) (Column 1, Lines 35 – 40; Column 2, Lines 30 – 39).
Tsukada does not disclose that the peristaltic pump tubing includes a mainline tubing and an outer sleeve tubing.
However, Prestele discloses a peristaltic pump tubing (2, 5, 6; Figure 2) which anticipates (MPEP 2112.02-I) the following steps:
b) providing elastomeric peristaltic pump tubing including mainline tubing (5) and outer sleeve tubing (6), the mainline tubing having a mainline wall thickness (every tube must have a wall thickness), the outer sleeve tubing having a sleeve wall thickness (every tube must have a wall thickness), the mainline wall thickness and the sleeve wall thickness together being substantially the same as the conventional tubing wall thickness (this is evident when the tubing 2 in Figure 1 is compared with tubing 2 in Figure 3), the outer sleeve tubing (6) having a constant outer diameter (the depicted form in Figure 2 is circular, therefore 6 has a constant diameter); 
c) positioning the outer sleeve tubing co-axially about the mainline tubing (as depicted in Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to replace the conventional tubing of Tsukada with the mainline tubing and outer sleeve tubing as taught by Prestele because it is designed for optimum mechanical strength and tightness with respect to the medium to be being pumped (paragraph [0012]). 

In Re Claim 9, the combined references above disclose all the limitations of Claim 8, and Prestele discloses that the outer sleeve tubing (6) is directly engaged with the roller assembly (1a, 1b) as shown in Figure 3.

In Re Claim 10, the combined references above disclose all the limitations of Claim 8, and Prestele discloses a process (paragraph [0024]) for assembling / positioning the outer sleeve tubing (6) coaxially around the mainline tubing (5) which includes inserting the mainline tubing (5) axially into the outer sleeve tubing (6); one of ordinary skill in the art would appreciate that sliding would occur during the insertion.


Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection presented in this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        4 August 2022